NOTE: This order is nonprecedential.


  Wniteb $>tate% (!Court of ~peaI%
      for tlJe jfeberaI (!Circuit

KINETIC CONCEPTS, INC., KCI LICENSING, INC.,
 KCI USA, INC., KCI MEDICAL RESOURCES, KCI
  MANUFACTURING, AND MEDICAL HOLDINGS
                   LIMITED,
                       Plaintiffs,
                          AND

WAKE FOREST UNIVERSITY HEALTH SCIENCES,
                  Plaintiff-Appellant,
                           v.
              SMITH & NEPHEW, INC.,
                  Defendant-Appellee.


                       2011-1105


   Appeal from the United States District Court for the
Western District of Texas in case no. OB-CV-0102, Judge
W. Royal Furgeson.


                     ON MOTION


                      ORDER
KINETIC CONCEPTS v. SMITH & NEPHEW                             2

     Wake Forest University Health Sciences ("Wake For-
est") moves to withdraw Donald R. Dunner, Don O. Bur-
ley, Tina E. Hulse, and Erik R. Puknys as counsel for the
appellant and to substitute Matthew D. Powers as princi-
pal attorney. Kinetic Concepts, Inc., KCI Licensing, Inc.,
KCI USA, Inc., KCI Medical Resources, KCI Manufactur-
ing, and Medical Holdings Limited ("KCI) move to with-
draw Donald R. Dunner, Don O. Burley, Tina E. Hulse,
and Erik R. Puknys as counsel, to substitute Young J.
Park as principal attorney, and to withdraw as parties to
this appeal. Smith & Nephew, Inc. moves for a 60-day
extension of time, until September 19, 2011, to file its
principal brief.
      Upon consideration thereof,
      IT Is ORDERED THAT:
     The motions are granted. The revised official caption
is reflected above.
                                    FOR THE COURT


      JUL 182011                     lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Donald R. Dunner, Esq.
    Young J. Park, Esq.
    Matthew D. Powers, Esq.
    Joseph R. Re, Esq.                             FILED
                                          .08. COURT OF APPEALS FOR
                                            THE FEDERAL CIRCUIT.
s21
                                               JUL 18 ZOI1
                                                 JAN HORBALV
                                                    CLERK